DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 118 175.7, filed on 26SEP2016 and DE 10 2016 120 035.2 filed on 20OCT2016. 
Election/Restrictions 
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allow able generic or linking claim. Election was made without traverse in the reply filed on 29MAR2021. 
This application is in condition for allowance except for the presence of claims 14-17 directed to group II, non-elected without traverse.  Accordingly, claims 14-17 have been cancelled.
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claim 18 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claim 18 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 103 Rejections of Claims 1, 3-4, 5-12, 18 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 1, 3-4, 5-12, 18 have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding Claim 18: 
18. A machine for processing planar workpieces, comprising: a tool for processing a planar workpiece of claim 1, an upper stroke drive arranged to move the upper tool in a stroke direction along an upper stroke axis in a direction towards or away from the planar workpiece to be processed by the upper tool, wherein the upper tool is positionable along the upper positioning axis running perpendicular to the stroke axis; 
an upper drive assembly arranged to move the upper tool along the upper positioning axis; 
a lower stroke drive arranged to move the lower tool along a lower stroke axis in the direction of the upper tool, wherein the lower tool is positionable along a lower positioning axis oriented perpendicular to the stroke axis of the upper tool; 
a lower drive assembly arranged to move the lower tool along the lower positioning axis; and 
a controller configured to control the upper stroke drive and the upper drive assembly to move the upper tool, and to configured to control the lower stroke drive and the lower drive assembly to move the lower tool; 
wherein a traversing movement of the upper tool along the upper positioning axis and a traversing movement of the lower tool along the lower positioning axis are controllable independently of each other. 
Allowable Subject Matter
Claims 1, 3-4, 7-12, 18 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a tool for processing a planar workpiece…wherein the processing tool further comprises a processing surface within the indentation between the two fixed processing edges that extends along the entire upper main body”.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Bytow, et alia (US 2012/0006211), hereinafter Bytow, discloses “a tool for deburring cut edges on workpieces has a pressure body in the form of a rolling body, by means of which, as relative longitudinal movement of rolling body and work­piece takes place, pressure can be applied to the burr on the relevant cut edge in the direction towards the workpiece while the rolling body rolls along the cut edge”.  Bytow is silent to “a tool for processing a planar workpiece…wherein the processing tool further comprises a processing surface within the indentation between the two fixed processing edges that extends along the entire upper main body”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725